Citation Nr: 0909401	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-00 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) that denied the Veteran's 
claims for increased ratings for degenerative disc disease, 
left knee replacement residuals, right knee arthritis and 
right knee instability.

The Veteran filed a timely notice of disagreement in April 
2005 indicating that he disagreed with the August 2004 rating 
decision.  In an August 2005 letter, the Veteran clarified 
that he was appealing only the determination as to his 
degenerative disc disease rating.


FINDING OF FACT

The Veteran's degenerative disc disease is productive of 
limitation of spinal motion with pain throughout the ranges 
of motion without ankylosis, incapacitating episodes, or 
neurologic impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 40 percent for 
degenerative disc disease have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5237 to 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran was provided with a March 2004 letter in which 
the RO notified him that to substantiate his increased rating 
claims the evidence needed to show that the disabilities had 
worsened.  This letter told him what evidence VA would 
obtain, and what evidence he was expected to provide.  
Finally, this letter notified the Veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the Veteran in accordance with 
Pelegrini.

As service connection has been established, the first three 
elements of Dingess notice are substantiated.  A November 
2008 letter provided notice on the rating and effective date 
elements of the claim.  The Court has held that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency with regard to the November 2008 letter 
was cured by readjudication of the claim in a January 2009, 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The March 2004 letter informed the Veteran that to 
substantiate his claim for an increased evaluation, the 
evidence must show that the disability had worsened.  The 
November 2008 letter told him that he could substantiate the 
claim with evidence of its impact on employment.

The Veteran was not provided with VCAA notice that he could 
substantiate the claim with evidence of the impact of his 
disability on daily life, nor was he provided VCAA notice 
that the rating criteria required specific measurements of 
the ranges of back motion.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
his daily life.  In his August 2005 statement, he described 
the various treatments he had undertaken in an effort to 
relieve his back pain.  He stated in his November 2008 VA 
examination that his back condition prevented him from 
running errands, visiting friends or talking a walk, and that 
it had reduced his work productivity.

The Veteran was provided with a December 2005 statement of 
the case (SOC) that contained the specific criteria for 
rating the back disability and thereby informed him of the 
fact that specific measurements were needed to substantiate 
entitlement to an increased rating.  The SOC could not 
provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  However, it should have served to 
tell  a reasonable person what was needed to substantiate the 
claim.  The Veteran had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  He submitted a substantive appeal to the Board 
in January 2006 providing argument in support of his claim. 
This case was not certified to the Board until February 2009, 
some three years after the issuance of the SOC.  The Veteran 
was also afforded an additional period of 30 days to submit 
additional argument and evidence or to request a hearing 
after the case was certified, a time period he explicitly 
waived.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim. The Veteran's VA treatment records have been 
obtained.  There have been no reports of other relevant 
records that could substantiate the claim.  He has been 
afforded two VA examination and sufficient medical opinions 
have been provided.

As the Veteran has reported that he does not have any 
additional pertinent information to provide, the Board may 
proceed with consideration of the Veteran's claim.

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155. 

The Veteran's degenerative disc disease has been rated under 
DC 5003-5293 since he was granted service connection.  
However, effective on September 26, 2003, DC 5293 was 
renumbered as 38 C.F.R. § 4.71(a), DC 5243.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.   A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
is warranted for ankylosis of the entire spine.

Under the formula associated objective neurologic disability 
is evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Each range of motion 
measurement is to be rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (3).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243. 

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For impairments related to the sciatic nerve, where paralysis 
is complete, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely), an 80 disability evaluation is warranted.  
Severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis, and a 10 percent disability evaluation 
would be warranted for mild incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8520.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Factual Background

The Veteran contends that he is entitled to an increased 
rating due to pain which has not been alleviated by 
prescription pain medication, water therapy, physical 
therapy, wearing a back brace or using a transcutaneous 
electrical nerve stimulation (TENS) machine.


A July 2004 VA orthopedic examination reflects the Veteran's 
complaints of worsening lumbosacral and thoracic spinal 
arthritis, with pain mostly in the lower thoracic and upper 
lumbar spine.  The pain was described as intermittent 
following prolonged ambulation and was not radiating to the 
lower extremities.  

Physical examination showed tender paraspinal muscles at L4-5 
and S1 with normal lumbar lordosis.  Fixed spinal 
deformities, scoliosis, and muscle spasms were negative.  
Forward flexion was from 0 to 75 degrees, extension from 0 to 
20 degrees, left and right lateral flexion was from 0 to 25 
degrees, and left and right rotation was from 0 to 30 
degrees.  

All range of motion was without pain, and repetitive movement 
did not decrease the range of motion.  Sensory examination of 
the lower extremities found no sensory deficit.  An 
accompanying lumbosacral spinal X-ray revealed severe 
degenerative disc disease at L5-S1, minimal disc space 
narrowing at L4-L5 and mild osteophytosis at L1-L2.

The Veteran reported chronic back pain in a December 2006 VA 
outpatient treatment note (OPT), and his prescriptions for 
Naproxen, Omeprazole, Flexeril and Percocet were continued.

A June 2005 VA physical therapy discharge note indicates that 
the Veteran had been given a TENS unit to treat his continued 
back pain.  It was also noted in a June 2005 treatment note 
that his pain level had not gone below a "5 out of 10" 
during the course of his physical therapy.  

During VA OPT in July 2008, the Veteran reported pain in both 
legs that sometimes woke him up at night in.  His internist 
assessed as muscle spasms that were more than likely related 
to his on-going Hepatitis C treatment.  Continued lower back 
pain "radiating into the legs" was reported in an October 
2008 VA OPT, and the Veteran was prescribed Flexeril as a 
muscle relaxant.  

A November 2008 VA orthopedic examination reflects the 
Veteran's continued complaints of daily back pain, with 
weakness, stiffness, fatigability and lack of endurance.  The 
pain was described as dull and aching, without radiation.  
Flare-ups occurred several times per week and lasting a few 
hours at a time were reported.  The Veteran reported missing 
approximately three days of work in the past year due to his 
back condition.  

Forward flexion was from 0 to 70 degrees, extension was from 
0 to 15 degrees, left and right lateral flexion was from 0 to 
25 degrees, and left and right lateral flexion was from 0 to 
30 degrees.  All were with pain throughout the ranges of 
motion, and increased with repetition.  

Fatigue, weakness, lack of endurance or incoordination was 
not noted by the examiner on repeated use.  Physical 
examination revealed localized tenderness and an abnormal 
spinal contour, but was negative for ankylosis and other 
musculature abnormality.  A spinal X-ray revealed mild 
degenerative changes at all levels of the lower lumbar spine 
as well as severe disc disease at L5-S1.  The examiner noted 
that the Veteran reported increased pain and limiting 
function with repetitive movements of three to four 
repetitions.

On neurologic examination, all findings were within normal 
limits.  Sensory examination was normal, reflexes were 2+, 
and motor strength was 5/5.

Analysis

A disability evaluation in excess of 20 percent for 
degenerative disc disease would require limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
While the most recent VA examination showed that the Veteran 
could flex forward to 70 degrees, there was pain throughout 
the range of motion.  The record confirms consistent 
complaints of significant pain.

Given the reports of pain throughout the range of motion, a 
40 percent rating is warranted on the basis of functional 
impairment that equates to limitation of flexion to 30 
degrees or less.  38 C.F.R. §§ 4.40, 4.45.

A higher rating under the general formula would require 
ankylosis.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for consideration where the Veteran is in receipt of the 
highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).  All of the evidence is to the effect that 
the Veteran retains significant motion in the thoracolumbar 
spine.

A separate rating on the basis of neurological impairment is 
not warranted as both the July 2004 and November 2008 VA 
orthopedic examiners have not found any neurologic 
impairment, and the Veteran denied experiencing any such 
impairment at these examinations.  His complaints of 
radiating pain were attributed by his internist to Hepatitis 
C, and there is no objective evidence of this symptom in the 
record.  DC 8520.

The record also contains no evidence that the Veteran has 
been prescribed bed rest by a physician.  While he has 
reported missing work on occasion due to his back condition, 
the VA examinations and treatment records do not show doctor 
prescribed bed rest; hence.  Even assuming arguendo that the 
loss was doctor prescribed, three days of bedrest in a year 
would not warrant an evaluation in excess of the 40 percent 
rating granted in this decision.  DC 5243.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate; however, 
there is no period in the appeal period when a higher rating 
would be warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by limitation of 
movement and pain.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a 40 percent rating for degenerative disc 
disease is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


